UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wenn een --- ----X

 

 

Plaintiff,
v. ; ORDER

GEORGE HOEHMANN, FRANK BORELLI, : 19 CV 11115 (VB)
LESLIE KAHN, KEVIN HOBBS, and :
RAYMOND L. FRANCIS,
Defendants.
er ~ oe se oe - eX

 

On December 4, 2019, plaintiff, proceeding pro se, filed the original complaint. (Doc.
#1),

On December 20, 2019, defendants filed a motion to dismiss, pursuant to Fed. R. Civ. P.
12(b)(1) and 12(b)(6). (Doc. #16).

On December 26, 2019, plaintiff filed an amended complaint, pursuant to Fed. R. Civ. P.
15(a)(1)(B). (Doc. #21).

Accordingly, defendants’ motion to dismiss is terminated as moot. Defendants’ deadline
to answer, move, or otherwise respond to the amended complaint is January 16, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

The Clerk is instructed to terminate the motion (Doc. #16) and mail a copy of this Order
to plaintiff at the address on the docket.

Dated: December 27, 2019
White Plains, NY

SO ORDERED:

st (| x

Vincent L. Briccetti
United States District Judge

 

 
